 



Exhibit 10.1

 

EXECUTION

SEPARATION AGREEMENT AND GENERAL RELEASE

 

SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”), dated as of July 9,
2014 by and between John LaValle, for himself and his heirs, successors and
assigns (“Employee” or “Executive”), and Global Eagle Entertainment Inc., a
Delaware corporation (the “Company”).

 

RECITALS

 

A.           Employee has served as an employee of the Company.

 

B.           On July 9, 2014 Employee’s employment by the Company ended and
Employee has received all wages, salary, commissions and other benefits owed to
him by the Company through that date.

 

C.           The parties desire the full, amicable and final resolution of any
and all claims that either party may have or claim to have against the other, on
the conditions set forth herein

 

AGREEMENT

 

NOW, THEREFORE, each of the parties hereto, intending to be legally bound,
agrees as follows:

 

1.            No Admission of Liability. The parties agree that this Agreement,
and performance of the acts required by it, does not constitute an admission of
liability, culpability, negligence, or wrongdoing on the part of anyone, and
will not be construed for any purpose as an admission of liability, culpability,
negligence, or wrongdoing by any party. The parties specifically acknowledge and
agree that each party denies any liability for any matter released hereunder.

 

2.            Termination of Benefits. Following the Effective Date, the Company
will provide the following termination benefits (collectively, “Termination
Benefits”) to Employee:

 

a)        Employee shall be paid his salary over twelve (12) months following
the effective date of this Agreement (as described below). Such severance
amounts described above shall be paid to Employee in regular installments for
twelve (12) months through the Company’s normal payroll process and on the
Company’s normal payroll dates commencing within 30 days following the Effective
Date; provided, however, that if such 30-day period begins in a first taxable
year and ends in a second taxable year, such severance amounts shall commence no
earlier than the first payroll date of the second taxable year.

 

b)        Employee shall be entitled to the reimbursement of twelve (12) months
of health insurance related premiums paid by Employee under COBRA, such amounts
to be payable monthly by the Company and based on the current coverage selected
by Employee upon satisfactory proof that Employee has purchased said COBRA
coverage.

 

c)        Pursuant to a consulting agreement to be entered into concurrently
with this Agreement (the “Consulting Agreement”), Employee shall serve as a
consultant to the Company for four months following the Effective Date (defined
below), and will be paid a total consulting fee of not less than $150,000 to be
paid in four monthly installments of $37,500 during the consulting period. The
Company will pay the consulting fee to Employee regardless of how much work the
Company requests Employee to perform.

 

 

 

 

d)        Notwithstanding the terms of Employee’s option grant agreements,
375,000 of Employee’s options under such agreements as of July 1, 2014 shall be
immediately vested as of the Effective Date. In addition, Employee shall have
until June 30, 2015 to exercise any such vested options. Employee acknowledges
that certain of his Incentive Stock Options may be disqualified and treated as
Nonqualified Stock Options. If there is a Change of Control, as defined under
the Global Eagle Entertainment Inc. 2013 Equity Incentive Plan (as amended),
prior to June 30, 2015, Employee shall be vested in the remaining 375,000 of
unvested options under his current option agreements. The exercise period of any
unvested options vested as a result of such Change of Control shall also expire
on June 30, 2015.

 

3.            Non-competition. In order to preserve and protect the goodwill and
value of the Restricted Business (as defined below), Executive hereby agree as
follows:

 

a)        During the period beginning on the execution of this Agreement, and
ending on the first (1st) anniversary of such termination (in each case, the
“Non-Competition Period”), Executive will not, either directly or indirectly,
participate in any Restricted Business. For purposes of this Agreement, (A) the
term “Participate” means to have any direct or indirect interest, whether as an
officer, director, employee, partner, sole proprietor, agent, representative,
independent contractor, consultant, franchisor, franchisee, creditor, owner or
otherwise provided that the term “Participate” shall not include ownership of
less than two percent (2%) of a class of stock of a publicly-held corporation
which is traded on a national securities exchange or in the over-the-counter
market, so long as the Company or such Executive does not have any active
participation in the business or management of such entity; and (B) the term
“Restricted Business” means any enterprise, business or venture anywhere within
the United States of America and/or any other geographic areas in which the
Company transacted business within the twelve (12) month period prior to the
termination of Executive’s employment, which is active in the provisioning of
inflight entertainment content and/or connectivity solutions and services.

 

b)        During the Non-Competition Period Executive will not, either acting
jointly or individually, (A) induce or attempt to induce any employee of the
Company or any of its affiliates to leave such entity’s employ or in any way
interfere with the relationship between the Company or its affiliates or
successors and any of their employees, or (B) induce or attempt to induce any
supplier, licensee, licensor, franchisee, customer or other business relation of
the Business (“Customer or Business Relation”) to cease doing business with the
Company or any of its affiliates or in any way interfere with the relationship
between any member of the Company or any such Customer or Business Relation.

 

c)        The Company would suffer irreparable harm from a breach of any of the
covenants or agreements contained in this Section 3(c). In the event of an
alleged or threatened breach by Executive of any of the provisions of this
Section 3(c), the Company or its successors or assigns may, in addition to all
other rights and remedies existing in its favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce or prevent any violations of the provisions hereof, in each case
without the requirement of posting a bond or proving actual damages, and the
Non-Competition Period described above will be tolled with respect to Executive
until such alleged breach or violation is resolved. The Executive agrees that
the restrictions in this Section 3(c) are reasonable protections under the
circumstances of the payment of the severance amounts set forth herein. If, at
the time of enforcement of any of the provisions of this Section 3(c), a court
holds that the restrictions stated herein are unreasonable under the
circumstances then existing, the Executive agrees that the maximum period, scope
or geographical area reasonable under such circumstances will be substituted for
the stated period, scope or area.

 

2

 

 

 

4.            Resignation from Board. Employee agrees to resign from the
Company’s Board of Directors on July 9, 2014.

 

5.            Release of Claims. In consideration for the promises set forth
above, including, without limitation, the Termination Benefits, Employee, for
himself and his heirs, successors and assigns, does hereby waive, release,
acquit and forever discharge the Company and each of its current, former, and
future parent corporations, subsidiaries, affiliates, employee benefit plans,
and related entities or corporations, and their past and present officers,
directors, stockholders, employees, creditors, fiduciaries, agents, employees,
partners, attorneys, representatives, promoters, heirs, predecessors,
successors, and assigns (each a “Released Party”), from any and all claims,
actions, charges, complaints, grievances and causes of action (hereinafter
collectively referred to as “Claims”), of whatever nature, whether known or
unknown, which exist or may exist on Employee’s behalf against each Released
Party as of the date of this Agreement, including but not limited to any and all
Claims arising out of or relating to the offer of employment to Employee,
Employee’s employment with the Company, or the termination of that employment.
Employee understands and agree that he is waiving any and all rights he may have
had, now has, or in the future may have, to pursue any and all remedies
available to him under any employment-related cause of action, including,
without limitation, any and all claims under his Executive Employment Agreement
(as amended), tort claims, contract claims, fiduciary duty claims, wage claims,
bonus claims, commission claims, wrongful termination claims, public policy
claims, retaliation claims, statutory claims, California Labor Code claims,
personal injury claims, emotional distress claims, invasion of privacy claims,
defamation claims, fraud claims, quantum meruit claims, and any and all claims
arising under any federal, state or other governmental statute, law, regulation
or ordinance covering employment, conditions of employment (including wage and
hour laws) and/or discrimination in employment, including but not limited to,
all as amended, the United States Constitution, the Constitution of the State of
California, Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act of 1967 (the “ADEA”), the Americans with Disabilities Act of
1990, the Employee Retirement Income Security Act of 1974, the Worker Adjustment
and Retraining Notification Act, the Older Workers Benefit Protection Act, the
Family and Medical Leave Act, the California Family Rights Act, and the
California Fair Employment and Housing Act, including race, color, religious
creed, national origin, ancestry, physical or mental disability, medical
condition, family care leave, marital status, sex, sexual orientation, age and
any harassment or retaliation. Notwithstanding the foregoing, Employee is not
hereby releasing the Company from any of the following claims (collectively, the
“Excluded Claims”): (a) any rights or claims for indemnification Employee may
have pursuant to any written indemnification agreement with the Company to which
Employee is a party, the charter or bylaws of the Company, or under applicable
law; (b) any rights which cannot be waived as a matter of law; or (c) any claims
arising from the breach of this Agreement by the Company. In addition, nothing
in this Agreement prevents Employee from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, except that Employee hereby waives any right to any
monetary benefits in connection with any such claim, charge or proceeding.
Employee hereby represents and warrants that, other than the Excluded Claims,
Employee is not aware of any claims Employee has or might have against the
Company or its directors, officers, employees, stockholders, partners, agents,
attorneys, predecessors, successors, parent or subsidiary entities, insurers,
affiliates or assigns.

 

3

 

 

 

6.            Waiver of Unknown Claims. It is further understood and agreed
that, as a condition of this Agreement, Employee hereby expressly waives and
relinquishes any and all claims, rights or benefits that he may have under
California Civil Code Section 1542, which provides as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

Employee expressly agrees and understands that the release given by him pursuant
to this Agreement applies to all unknown, unsuspected, and unanticipated claims,
liabilities, and causes of action which he may have against the Company or any
other Released Party, as applicable.

 

7.            Acknowledgement of Waiver of Claims Under ADEA. Employee
acknowledges that he is waiving and releasing any rights he may have under the
ADEA and that this Agreement is knowing and voluntary. Employee acknowledges
that the consideration given for this Agreement and the general release set
forth herein is in addition to anything of value to which Employee was already
entitled. Employee further acknowledges that he has been advised by this writing
that:

 

a)        Employee should consult with an attorney prior to executing this
Agreement; and

 

b)        Nothing in this Agreement precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs for doing
so, unless specifically authorized by federal law.

 

8.            Ownership of Claims. Employee represents and warrants that he is
the sole and lawful owner of all rights, title and interest in and to all
released matters, claims and demands referred to herein. Employee further
represents and warrants that there has been no assignment or other transfer of
any interest in any such matters, claims or demands which Employee may have
against the Company.

 

9.            Return of Company Property. Employee agrees that, prior to and as
a condition of receiving the benefits set forth in this Agreement, Employee will
return all Company property in his possession, custody, or control, although
Employee may keep the computer and associated equipment provided to him by the
Company. Further, Employee will provide the Company all passwords and passcodes
with respect to any Company material stored on any Company property that was in
Employee’s possession or control during Employee’s employment with the Company,
including access to any online storage repositories utilized in the course of
employment, and copies of any Company material stored on any non-Company
electronic and/or online storage repositories under the control of Employee, all
in the form utilized by Employee during his employment.

 

4

 

 

10.          Proprietary Information. Employee acknowledges that, due to the
position he has occupied and the responsibilities he had at the Company, he has
received confidential information concerning Company’s procedures, customers,
sales, prices, contracts, and the like. Employee acknowledges and agrees that he
has been bound by, is currently bound by, and will continue to be bound by, the
terms of the Employee Statement and Agreements: Confidentiality, Proprietary
Information and Invention Agreement attached hereto as Exhibit A (the “Employee
Confidentiality Agreement”).

 

11.          Non-Disparagement. Employee and the Company agree that they will
not in any way, either directly or indirectly, disparage each other or any other
Released Party (or any of their respective employees, officers, directors, or
agents), including, without limitation, by conduct or communication; provided,
that they may respond accurately and fully to any question, inquiry or request
for information when required by legal process. In addition, during the period
in which Company is making payments to Employee pursuant to the Termination
Benefits, Employee shall not divert or attempt to divert from Company (or any
affiliate of it that might be formed) any business of any kind in which Company
is engaged including, without limitation, the solicitation of or interference
with any of its customers, clients or vendors.

 

12.          Confidentiality. Employee understands and agrees that this
Agreement, and the matters discussed in connection with the negotiation of the
terms of this Agreement, are entirely confidential. It is therefore expressly
understood and agreed by Employee that he will not reveal, discuss, publish or
in any way communicate any of the terms, amount or fact of this Agreement to any
person, organization or other entity, except to his immediate family members and
professional representatives, all of whom shall be informed of and agree to be
bound by this confidentiality clause (unless already bound by an equivalent
obligation of confidentiality) before any such disclosure.

 

13.          Termination of Prior Contracts. Except for the Consulting Agreement
and agreements related to confidentiality, including, without limitation, the
Employee Confidentiality Agreement, this Agreement supersedes and replaces all
other previous agreements between Employee and the Company (collectively, “Prior
Agreements”), whether express or implied, oral or written. All Prior Agreements
are terminated, and no party to them has any continuing rights or obligations
under any such agreement.

 

14.          Voluntary Execution. Employee hereby acknowledges that he has read
and understands this Agreement and that he signs this Agreement voluntarily and
without coercion. Employee further acknowledges that he has been advised by the
Company to obtain independent legal advice regarding the matters contained in
this Agreement. Employee further acknowledges that the waivers he has made in
this Agreement are knowing, conscious and voluntary and are made with full
appreciation that he is forever foreclosed from pursuing any of the rights
waived.

 

5

 

 

 

15.          Severability. Employee agrees that if any provision of the release
given by him under this Agreement is found to be unenforceable or illegal, such
finding will not affect the enforceability of the remaining provisions and that
the courts may enforce all such remaining provisions to the extent permitted by
law.

 

16.          Successors and Assigns. It is expressly understood and agreed by
Employee that this Agreement and all of its terms shall be binding upon the
parties’ respective representatives, heirs, executors, administrators,
successors and assigns, and inures to the benefit of each of the Company’s
current, former, and future corporate parents, subsidiaries, related entities,
affiliates, employee benefit plans, and related entities or corporations and
their past and present officers, directors, stockholders, creditors,
fiduciaries, agents, employees, partners, attorneys, representatives, promoters,
heirs, predecessors, successors, and assigns.

 

17.          Integration. This Agreement (including the Recitals hereto)
constitutes a single, integrated, written contract, expressing the entire
agreement between the parties. In this regard, Employee represents and warrants
that he is not relying on any promises or representations which do not appear
written herein. Employee acknowledges and agrees that he enters into this
Agreement based upon his own judgment and not in reliance upon any
representations or promises made the Company or anyone acting on behalf of the
Company, other than those contained within this Agreement. The parties further
agree that if any of the facts or matters upon which they now rely in making
this Agreement hereafter prove to be otherwise, this Agreement will nonetheless
remain in full force and effect. Employee and Company further understand and
agree that the Agreement can be amended or modified only by a written agreement,
signed by all of the parties hereto.

 

18.          Cooperation in Litigation. Employee agrees that he will be
reasonably available and provide the Company with reasonable assistance and
cooperation with respect to the prosecution or defense of any pending or future
lawsuits, arbitrations, and other proceedings or claims involving the Company
(collectively, “Company Litigation”). Employee also agrees to make himself
available to the Company on reasonable notice and without the need for issuance
of any subpoena or similar process to testify in any Company Litigation.
Employee will not provide any information related to any Company Litigation or
potential Company Litigation to any non-Company representative without the prior
written consent of the Company, unless he is required to do so by appropriate
legal procedures. If the sworn testimony of Employee is required by legal
process in any Company Litigation, Employee shall confine his testimony to items
about which he has knowledge, rather than speculation or opinion testimony,
unless otherwise directed by appropriate legal process. The parties hereto agree
that the provisions of this paragraph are not applicable to any proceeding
involving any alleged breach of this Agreement.

 

6

 

 

 

19.          Section 409A. This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code, as amended (the
“Code”) and shall be interpreted and construed consistently with such intent.
The payments to Employee pursuant to this Agreement are also intended to be
exempt from Section 409A of the Code to the maximum extent possible, under
either the separation pay exemption pursuant to Treasury Regulation
§1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury Regulation
§1.409A-1(b)(4), and for this purpose each payment shall constitute a
“separately identified” amount within the meaning of Treasury Regulation
§1.409A-2(b)(2). If Employee is a “specified employee” as defined in Section
409A of the Code, any portion of the amounts payable under this Agreement as a
result of Employee’s termination of employment that are not eligible for any of
the exceptions to the application of Section 409A of the Code (such as the
severance pay exception or the short-term deferral exception), shall not be paid
to Employee until the earlier of (i) the expiration of the six (6)-month period
measured from the date of Employee’s “separation from service” or (ii)
Employee’s death. To the extent that any reimbursements payable to Employee
pursuant to this Agreement are subject to Section 409A of the Code, any
reimbursements otherwise payable to Employee shall be paid no later than
December 31st of the calendar year following the year in which related expense
was incurred, the amount of expenses reimbursed in one year shall not affect the
amount eligible for reimbursement in any subsequent year, and Employee’s right
to reimbursement under this Agreement will not be subject to liquidation or
exchange for another benefit. Notwithstanding anything in this Agreement to the
contrary, in the event that any amounts payable (or benefits provided) under
this Agreement are subject to the provisions of Section 409A of the Code, to the
extent determined necessary, the parties agree to amend this Agreement in the
least restrictive manner necessary to avoid imposition of any additional tax or
income recognition on Employee under Section 409A of the Code, the final
Treasury Regulations and other Internal Revenue Service guidance thereunder
(“409A Penalties”); provided, that in no event shall the Company be responsible
for any 409A Penalties that arise in connection with any amounts payable under
this Agreement. In addition, to the extent necessary to comply with Section 409A
of the Code, references to termination of employment (and similar phrases) in
this Agreement shall be interpreted in a manner that is consistent with the term
“separation from service” under Section 409A(a)(2)(A)(i) of the Code and final
Treasury Regulations and other Internal Revenue Service guidance thereunder.

 

20.          Effective Date. Employee acknowledges that he has been given
twenty-one (21) days to consider this Agreement. If Employee elects to sign this
Agreement before that time period expires, Employee will do so knowingly and
voluntarily. Employee understands that he has up to seven (7) days after
executing and delivering this Agreement (the “Seven Day Period”) to rescind this
agreement by notifying Michael Pigott at the Company, by facsimile: (818)
706-9431, of this fact in writing within the Seven Day Period. The “Effective
Date” of this Agreement will be the day following the Seven Day Period if no
revocation has been received during the Seven Day Period.

 

7

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Separation Agreement
and General Release on the date first written above.

 

 

  John LaValle       By: /s/ John LaValle         Address:     1171 Westbend
Road       Westlake Village, CA 91362         Global Eagle Entertainment Inc.  
      By: /s/ Jay Itzkowitz         Name:   Jay Itzkowitz         Title: SVP +
General Counsel, Secretary         Address:   4553 Glencoe Avenue, Suite 300  
Marina Del Rey, CA 90292

 

[Signature Page to Separation Agreement and General Release]

 

8

 

 

Exhibit A

 

Employee Confidentiality Agreement

 

See attached.

 

 

 



